DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Priority
	This application claims priority from application 61238429, filed 08/31/2009.

Status of Claims
	Claims 20-23 and 26-28 are pending.
	Claims 24 and 25 have been cancelled.

Election/Restrictions
Applicant’s election without traverse of Species 12 (Figures 21-22) in the reply filed on 12/28/2021 is acknowledged.

Information Disclosure Statement
The Information Disclosure Statement filed on 02/22/2021 has been considered by the examiner.  
Specification
The disclosure is objected to because of the following informalities: missing/outdated priority information.  Since the filing of this application at least one of the parent applications have been issued patent numbers.  The priority information .  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20-23 and 26-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 is rendered indefinite by the requirement for the placement “at any of a plurality of angles”.  This phrase is unclear because based on the applicant’s original disclosure the replacement only appears to be insertable at one angle.  The angle permits the stem 310 to enter into the cavity.  Any other angle would not allow the prosthetic to fully seat.  It appears the implant could be rotated about the post but this does not appear to be consistent with being placed at a plurality of angles.  The applicant is advised to delete this phrase from claim 20.
	Claim 20 is rendered indefinite by the requirement for the prosthetic to “therapeutically replace” the native articulating surface.  The scope of this phrase is not readily determinable by a person of ordinary skill in the art.  It is unclear what extend 
	Claim 22 is rendered indefinite because it does not clarify which of the two previously defined articulating surfaces it is referring to.  Additionally, the claim is indefinite because the cut bone is connected to the spherical chamber not the articulating surface of the prosthetic.  The applicant is advised to amend claim 22 to replace articulating surface with spherical chamber. 
	Claim 26 lacks antecedent basis for the phrase “the central spherical portion” in line 2
	Claim 28 is rendered indefinite by the comparison of the two portion’s radius of curvature.  The language of claim 28 is confusing because it is comparing portions which may have ranges of values rather than individual points.  The applicant is comparing the radius of a superior to inferior portion, which would likely be within the bands 140/140A shown in Figures 25-26 because they have a constant radius to an anterior to posterior portion which would likely be outside the bands because the radius of curvature in the bands is constant.  However, the problem is that any portion outside of the bands does not have a constant radius.  It would have a range of radii which is not consistent with this claim language.  The applicant is advised to identify the radius of curvature of the portions as ranges or averages and then compare those values.  



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 20-23 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Buechel et al (Buechel) USPN 4,752,296 in view of Buss US 2006/0241775 A1.  
	Buechel discloses the invention substantially as claimed being a method of replacing a portion of a shoulder joint of a patient (Figures 4A/B) comprising making an incision and exposing an articulating surface of the joint (this step is inherent in every should implant surgery because it is required to gain access to the joint), cutting bone of the joint to remove a portion of the native articulating surface to form a spherical shape (Buechel doesn’t show the shoulder bones being modified, but shows the bones of other joints Figure 3B/C and the shoulder prosthesis has the same inner shape requiring the same modifications) positioning a replacement prosthetic (Figure 4A/B) comprising a first side (articulating surface 72) and a second side (spherical chamber 74), inserting the cut bone within the spherical chamber (shown with respect to the hip 
	In regards to the therapeutic requirement, as explained above this is indefinite, but replacing a damaged or old articulating surface with a new prosthetic articulating surface is inherently therapeutic.
	In regards to claim 22, the applicant’s original disclosure admits that all of the listed attachment methods are known within the art [0095].  Additionally, the prosthetic of Buechel is press fit within the shoulder joint.
	In regards to claim 23, the native radius of the patients mating articulating surface comprises a variety of radius.  Therefore, the radius of the prosthetics articulating surface is not the same as at least one radius of the patients mating articulating surface.
However, Buechel does not disclose the articulating surface has a superior/inferior direction which is greater than an anterior/posterior dimension length.
	Buss teaches the use of a prosthetic shoulder comprising an articulating surface has a superior/inferior direction which is greater than an anterior/posterior dimension length Figures 3C/D in the same field of endeavor for the purpose of matching the natural shape and restoring the natural range of motion.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the shape of the prosthetic of Buechel to have the 

Allowable Subject Matter
Claims 26 and 27 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.  The prior art of record fails to teach the bands/portions having the identified radius of curvatures in the identified ranges.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D PRONE whose telephone number is (571)272-6085. The examiner can normally be reached Monday-Friday 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer M Dieterle can be reached on (571)270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


CHRISTOPHER D. PRONE
Primary Examiner
Art Unit 3774



/Christopher D. Prone/Primary Examiner, Art Unit 3774